Citation Nr: 1759709	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  07-03 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for rheumatoid arthritis, to include as secondary to service-connected coronary artery disease (CAD) and/or diabetes mellitus, type II (diabetes).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from June 1969 to December 1971, including service in Germany and the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2014, the Veteran and his spouse provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board remanded the appeal in February 2015 and again in August 2017 for further development.


FINDING OF FACT

The Veteran's rheumatoid arthritis did not have its onset in service or manifest to a compensable degree within one year of separation from service, and is not otherwise related to service, service-connected CAD or diabetes, or medications used to treat service-connected CAD or diabetes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for rheumatoid arthritis, to include as secondary to service-connected CAD and/or diabetes, are not met.  38 U.S.C. 
§§ 1110, 1112, 1113, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Contentions

The Veteran asserts that his rheumatoid arthritis began during service while being exposed to cold weather in Germany.  He maintains that he was not treated in service but that the arthritic pains continued post-service, for which he sought treatment.  Alternatively, he asserts that his rheumatoid arthritis is secondary to his service-connected CAD, his service-connected diabetes, and/or the medications he takes for either condition.  See October 2004 notice of disagreement (NOD) and August 2014 Hearing Transcript.

II.  Applicable Law

Service connection may be established for a disability resulting from injury or disease incurred in or aggravated during active service.  38 U.S.C. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in- service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection the evidence must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

For certain chronic diseases, including arthritis, service connection can be presumed without showing evidence of such disease having been incurred during a period of service, if the disease has manifested to a degree of ten percent or more within one year from the date of separation.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Secondary service connection generally requires (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

III.  Analysis

The Veteran has a current diagnosis of rheumatoid arthritis.  See October 2003 private treatment record, February 2008 Social Security Administration (SSA) record, and September 2017 VA examination report.  Thus, element one for both direct and secondary service connection is met.

Regarding element two of direct service connection, in-service incurrence of a disease or injury, there is no evidence of record to support an in-service incurrence of rheumatoid arthritis.  Indeed, the Veteran specifically denied any swollen or painful joints, and any neurological symptoms at service separation.  See December 1971 service treatment record (STR).  However, an in-service cold weather injury is conceded as consistent with the circumstances of the Veteran's service in Germany from November 1969 to July 1970.  38 U.S.C. § 1154(a).  Therefore, element two is met.

As to element two of secondary service connection, a service-connected disability, the Veteran is service- connected for CAD, prostate cancer, posttraumatic stress disorder (PTSD), diabetes, sinusitis, and peripheral neuropathy of the right lower extremity.  Therefore, element two of secondary service connection is met.

As to the final element of both direct service connection, nexus, the May 2016 VA examiner's opinion against the claim does not contain adequate rationale and therefore will not be considered.  The September 2017 VA examiner opined that it is less likely than not that the Veteran's rheumatoid arthritis was incurred in or caused by the claimed in-service injury, disease, or illness.  In support of her opinion, the examiner acknowledged the Veteran's report of joint pain with exposure to the cold in service, but noted that the pain resolved in service without evidence of sequelae or a chronic condition.  She also noted that in the Veteran's December 1971 Report of Medical History, at separation from service, the Veteran denied any joint issues.  Moreover, the examiner stated that medical knowledge and literature does not show any etiological link between rheumatoid arthritis and cold injury/exposure.  Additionally, she mentioned the possible role of infection in causing rheumatoid arthritis and noted the Veteran's treatment for gonorrhea in service.  However, she stated that his gonorrhea resolved in service and that remote history of gonorrhea (bacterial infection) is not shown in medical knowledge or literature to be a risk factor for developing rheumatoid arthritis later in life.  Lastly, she offered alternate risk factors for the development of rheumatoid arthritis including alcohol use, obesity, smoking cigarettes, and genetics.  

Additionally, the September 2017 VA examiner opined that it is less likely than not that the Veteran's service-connected CAD and/or service-connected diabetes (to include any medications used to treat either condition) caused or aggravated (permanently worsened) his rheumatoid arthritis.  In support of her opinion, the examiner reasoned that medical knowledge and literature do not show a link between CAD, diabetes, and/or any of the treatments for those conditions being causative of rheumatoid arthritis.  Notably, she stated "while there is an association between R[heumatoid ]A[rthritis (RA)] and other systemic diseases, it is that RA can worsen or precipitate other conditions including heart conditions," not as opposed to heart conditions or diabetes causing rheumatoid arthritis.  Lastly, she stated that there is also no medical knowledge or literature that shows a link between CAD, diabetes, and/or any of the treatments for those conditions worsening rheumatoid arthritis.  

There is no competent evidence to the contrary.  The Board acknowledges the Veteran's statements that in-service cold exposure caused his rheumatoid arthritis decades later or alternatively that his service-connected CAD, diabetes, and/or medications used to treat either condition caused or aggravated his rheumatoid arthritis; however, the Veteran is not competent to opine on the etiology of his rheumatoid arthritis as this requires specialized training and expertise.  Additionally, there is no evidence that his rheumatoid arthritis manifested to a compensable degree within a year of service to allow for presumptive service connection for a chronic disease.  Instead, the first evidence of rheumatoid arthritis is over 30 years after service.  See October 2003 private treatment record.  Additionally, absent any in-service findings of rheumatoid arthritis, there is no combination of manifestations sufficient to identify the disease entity in service to allow for service connection based on continuity of symptomatology.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker, 708 F.3d 1331.  As such, the preponderance of the evidence is against the claim thus, the benefit of the doubt doctrine does not apply and service connection is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for rheumatoid arthritis, to include as secondary to service-connected CAD and/or diabetes is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


